Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the filing of 7-23-2021. Claims 1-20 are pending and have been considered below:


Claim Rejections - 35 USC § 101


Claims 15-20 previously rejected under 35 U.S.C. 101 have been withdrawn, per applicant’s remarks and specification explicitly stating the "computer-readable storage medium" is non-transitory [0072]. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nouh et al. (“Nouh” Identifying Key Players in online activist groups on the Facebook social network group © 2015 pages 969-978) in view of Hu et al. (“Hu” 20150294595 A1),  Flinn et al. (“Flinn” 20080249968 A1) and Schiff et al. (“Schiff” 20120095862 A1).

Claim 1:  Nouh discloses a computer-implemented method of processing electronic communications comprising: 
determining, via a processor, a density and centrality of a group of users engaged in electronic communications based on an analysis of a social network graph indicating connections of the users of the group (Nouh: Page 972-973; social network connections);
analyzing the electronic communications, based on a frequency of electronic communications pertaining to a comment and the determined density and centrality (Nouh: Page 972-973; looks at frequency of comments);
Nouh does not explicitly disclose analyzing the electronic communications, via the processor, and determining an affinity of the electronic communications to a constructive goal of a user of the group; and modifying the electronic communications, via the processor, to advance progress of the constructive goal in response to the affinity satisfying a threshold. 
Hu is provided because it analyzes a goal and determines an affinity (related topic) of comments related to a goal and if the comments help in achieving the goal (Paragraphs 124-126).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate functionality that allows comments to be filtered/modified to achieve a goal. One would have been motivated to provide the filter functionality because it expands capabilities of Nouh beyond comment analysis and allows influential comments to be accessed for their intended purpose.
Hu looks at a threshold of relevance (Paragraph 124). Additionally, Flinn is provided to further disclose a functionality where influence objects related comments/recommendations have a threshold of affinity (Paragraphs 134-139). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate functionality that provides an affinity threshold. One would have been motivated to provide the functionality because it expands capabilities of Nouh beyond comment analysis and allows influential comments to be accessed for their intended purpose.
Last, Nouh may not explicitly disclose wherein the determined density and centrality identifies an influential one or more users of the group of users based on a relative number of connections of the influential one or more users compared to other users of the group of users; and 
wherein modifying the electronic communications comprises reordering the electronic communications to present first electronic communications of the influential one or more users.
Schiff is provided because it discloses influential users amongst a group and further prioritizes display recommendations and comments associated with the influential member (Paragraphs 48 and 52-53).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate functionality that allows comments/suggestion/recommendations to be filtered/modified based on influential users input as taught by Schiff. One would have been motivated to provide the emphasis because it expands capabilities of Nouh beyond comment analysis and allows deeper analysis on the determination of comments for their intended purpose.
Claims 8 and 15 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 2: Nouh, Hu, Flinn and Schiff disclose a computer-implemented method of claim 1, wherein analyzing the electronic communications further comprises: identifying one or more items within the electronic communications pertaining to the constructive goal; and mapping the identified one or more items to a potential level of achievement of the constructive goal (Hu: Paragraphs 124-126; mapping to level of achievement). 
Claims 9 and 16 are similar in scope to claim 2 and therefore rejected under the same rationale. 
Claim 4: Nouh, Hu, Flinn and Schiff disclose a computer-implemented method of claim 1, further comprising: determining an intensity of items within the electronic communications pertaining to the constructive goal; and adjusting one or more parameters of the constructive goal based on the determined intensity (Hu: Paragraphs 124-126; goals can be adjusted). 
 
Claims 11 and 18 are similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 5: Nouh, Hu, Flinn and Schiff disclose a computer-implemented method of claim 1, wherein modifying the electronic communications further comprises: mining data sources to determine content for the electronic communications that is beneficial to advance the progress of the constructive goal, wherein the determined content is based on one or more from a group of specific content, frequency of content, and users providing content (Hu: Paragraphs 124-126 and 151; access specific content that is beneficial). 
Claims 12 and 19 are similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 6: Nouh, Hu, Flinn and Schiff disclose a computer-implemented method of claim 1, wherein the electronic communications include communications of one or more from a group of a social network site and a text messaging session (Nouh: Page 971; (Facebook social network) and Hu: Paragraphs 112 (text message) 44, 121; social network). 
Claims 13 and 20 are similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 7: Nouh, Hu, Flinn and Schiff disclose a computer-implemented method of claim 1, wherein determining the density and centrality further comprises: determining a statistical minimum threshold for a number of users to determine the affinity (Nouh: Page 973; Column 1; looks at node links (affinity based on centrality to other users) of influential and non-influential users to make threshold determination larger commonality and influence to the group). 
Claim 14 is similar in scope to claim 7 and therefore rejected under the same rationale. 

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nouh et al. (“Nouh” Identifying Key Players in online activist groups on the Facebook social network group © 2015 pages 969-978), Hu et al. (“Hu” 20150294595 A1), Flinn et al. (“Flinn” 20080249968 A1) and Schiff et al. (“Schiff” 20120095862 A1) in further view of Zhu et al. (“Zhu” 20170351710 A1). 
Claim 3: Nouh, Hu, Flinn and Schiff disclose a computer-implemented method of claim 2, but do not explicitly disclose wherein determining the affinity further comprises: determining the affinity between the identified one or more items and the goal based on a Latent Class model.
Zhu is provided because it analyzes affinity based on the Latent class model (Paragraphs 54).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate the latent class model for analysis as taught by Zhu.  One would have been motivated to provide the model because it provides a well-known method for semantic analysis. 
Claims 10 and 17 are similar in scope to claim 3 and therefore rejected under the same rationale. 


Response to Arguments

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Schiff is incorporated to address amendments regarding influential users. 




















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sengir et al. (20050080655 A1) System and model for performance value based collaborative relationships [0049]

Gunnarsson et al. (20150281384 A1) WELLNESS SUPPORT GROUPS FOR MOBILE DEVICES [0057]

Applicant’s amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE HONG can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/     Primary Examiner, Art Unit 2178    
10-6-2021